Exhibi Jimmy C.H. Cheung & Co Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS OF NETWORK CN INC. We consent to the incorporation by reference in the Registration Statement No, 333-141943 on Form S-8 of Network CN Inc., relating to our audit of the consolidated financial statements included in the Annual Report on Form 10-K of Network CN Inc. for the year ended December 31, 2008. /s/ Jimmy C.H. Cheung & Co. JIMMY C.H. CHEUNG & CO. Certified Public Accountants Hong Kong Date:
